UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1134


WILFRED JINGWA AWUNG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 10, 2010              Decided:   January 11, 2011


Before MOTZ and    KING,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES,
PC, Washington, D.C., for Petitioner. Tony West, Assistant
Attorney General, Linda S. Wernery, Assistant Director, Erica B.
Miles,   Office   of   Immigration  Litigation,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilfred     Jingwa      Awung,            a        native    and      citizen       of

Cameroon,   petitions       for    review       of        an    order    of    the    Board     of

Immigration    Appeals      (Board)     dismissing                his    appeal       from    the

Immigration Judge’s denial of his applications for relief from

removal.

            Awung challenges the Board’s conclusion that he failed

to   qualify   for     withholding      of        removal.               “To     qualify       for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality,       membership      in   a       particular              social       group,    or

political opinion.”         Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                                    We

have reviewed the record and Awung’s contentions and conclude

that substantial evidence supports the finding below that Awung

did not meet his burden to qualify for this relief.

            Accordingly,      we    deny        the       petition       for     review.        We

dispense    with     oral    argument       because              the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              PETITION DENIED




                                            2